Case: 15-60618      Document: 00513488132         Page: 1    Date Filed: 05/02/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 15-60618                                    FILED
                                  Summary Calendar                               May 2, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

NATHAN C. STUTSY,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 1:13-CR-36




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       Nathan Stutsy, federal prisoner # 15513-042, appeals the denial of his



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60618    Document: 00513488132     Page: 2   Date Filed: 05/02/2016


                                 No. 15-60618

motion, under Federal Rule of Criminal Procedure 52(b), for collateral relief
from his conviction and sentence for enticing a minor to engage in sexual
activity. Rule 52(b) does not provide a procedural mechanism for collaterally
challenging a conviction or sentence; rather, “recourse may be had to [Rule
52(b)] only on appeal[.]” United States v. Frady, 456 U.S. 152, 163 (1982).
Stutsy thus appeals the denial of a “meaningless, unauthorized motion.”
United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994). Accordingly, we
DISMISS the appeal as frivolous. See 5TH CIR. R. 42.2; Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983).




                                      2